COURT OF APPEALS

CHIEF JUSTICE CLERK

Yvonne T. Rodriguez EIGHTH DISTRICT OF TEXAS Elizabeth G. Flores
JUSTICES EL PASO COUNTY COURTHOUSE

Gina M. Palufox 500 E, SANANTONIO AVE,, SUITE 1203

Jeff Alley EL Paso, TEXAS 79901-2408

(915) 546-2240 FAX (915) 546-2252
WWW. TXCOURTS. GOV/8 THCOA.A SPX

March 17, 2021

Blake A. Hawthome
Clerk of the Court
P.O. Box 12248
Austin, TX 79711

RE: Courtof Appeals Number: 08-20-00217-CR
Tnal Court Case Number: — F-1951345-K

Style: Christopher Cortez Thomas
v

The State of Texas
Dear Mr. Hawthorme, .
The Eighth Court of Appeals has reviewed the request to re-transfer this case. Pursuant to

the procedures outlined in Misc. Docket No. 06-9136, I write to inform you that Chief Justice
Rodriguez consents to the proposed re-transfer.

Respectfully yours,

Cheah 1 Fto—_

ELIZABETH G, FLORES, CLERK

ce: Chief Justice Nathan Hecht
John G. Tatum (DELIVERED VIA E-MAIL)
John Creuzot (DELIVERED VIA E-MAIL)